DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOOG (US 2019/0181641).
	Regarding claim 1, HOOG discloses a home energy storage system life capability prediction and optimization system, comprising: 
 	a data repository configured for storing battery usage data (¶ 0046-0048) associated with each of a plurality of home energy storage system units (¶ 0037, 0040, 0047); and 
 	a processor (123, Fig. 1; ¶ 0015-0016, 0039) configured to assess an impact (¶ 0037, 0061) of a new home energy storage system feature (¶ 0037-0039: e.g., a schedule) on each of the plurality of home energy storage system units based on a unique usage pattern associated with each of the plurality of home energy storage system units (¶ 0009-0010, 0044-0048: historical usage data used to predict future usage).
 	Regarding claim 2, HOOG discloses the data repository is part of a memory device of a cloud-based server system (¶ 0070-0071, 0078-0081, 0088-0096).
 	Regarding claim 3, HOOG discloses the processor is part of a cloud-based server system (¶ 0070-0071, 0078-0081, 0088-0096).
 	Regarding claim 4, HOOG discloses the cloud-based server system includes a transceiver configured to communicate with a corresponding transceiver of each of the plurality of home energy storage system units for receiving the battery usage data (¶ 0039-0040, 0043, 0049).
 	Regarding claim 5, HOOG discloses each of the plurality of home energy storage system units includes a battery array including a plurality of battery cells (¶ 0036), a sensor system (¶ 0040, 0043), a communication system (¶ 0039-0040, 0043, 0049), and a controller (¶ 0039, 0042; ¶ 0070-0071, 0078-0081, 0088-0096).
 	Regarding claim 6, HOOG discloses the sensor system includes one or more sensors configured for monitoring various aspects associated with the battery cells (¶ 0040, 0043).
	Regarding claim 8, HOOG discloses the processor is configured to derive the unique usage pattern associated with each of the plurality of home energy storage system units based on the battery usage data (¶ 0009-0010, 0044-0048).
	Regarding claim 11, HOOG discloses the processor is configured to determine, based on the expected impact of the new home energy storage feature on each of the plurality of home energy storage system units, which units of the plurality of home energy storage system units the new home energy storage features should be implemented on (¶ 0037, 0061-0066).
 	Regarding claim 12, HOOG discloses the processor is configured to command implementation of the new home energy storage feature on a first portion of the plurality of home energy storage system units and is further configured to command that the new home energy storage feature not be implemented on a second portion of the plurality of home energy storage system units (¶ 0037, 0061-0066).
	Regarding claim 14, HOOG discloses a method, comprising: 
 	selectively determining, via a processor (123, Fig. 1; ¶ 0015-0016, 0039) of a server system (¶ 0070-0071, 0078-0081, 0088-0096), whether or not to implement a new feature (¶ 0037-0039: e.g., a schedule) within a first home energy storage system unit of a plurality of home energy storage system units (¶ 0037, 0040, 0047) based on a unique usage pattern associated with the first home energy storage system unit (¶ 0009-0010, 0044-0048: historical usage data used to predict future usage).
 	Regarding claim 15, HOOG discloses receiving and storing battery usage data associated with the first home energy storage system unit on a data repository of the server system (¶ 0070-0071, 0078-0081, 0088-0096).
 	Regarding claim 16, HOOG discloses deriving the unique usage pattern of the first home energy storage system unit based at least on the battery usage data (¶ 0009-0010, 0044-0048).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOOG as applied to claims 1-6, 8, 11-12, and 14-16 above, and further in view of ASANO (US 2011/0185196).
 	Regarding claim 7, HOOG discloses the system as applied to claim 6 but fails to disclose the various aspects include at least temperature, voltage, and current values associated with the battery cells. ASANO discloses the various aspects include at least temperature, voltage, and current values associated with the battery cells (¶ 0303, 0694). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the temperature, voltage, and current values associated with the battery cells in order to improve the impact assessment and therefore increase the lifetime of the battery cells.
Claim(s) 9-10 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOOG as applied to claims 1-6, 8, 11-12, and 14-16 above, and further in view of WACHAL (US 2014/0266061).
 	Regarding claim 9, HOOG discloses the system as applied to claim 1 but fails to disclose the processor is configured to predict a future life capability of each of the plurality of home energy storage system units based on the unique usage pattern. WACHAL discloses the processor is configured to predict a future life capability of each of the plurality of home energy storage system units based on the unique usage pattern (¶ 0053-0055, 0068-0070, 0122, claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include predicting a future life capability in order to maximize the service life of the home energy storage system (WACHAL, ¶ 0060).
 	Regarding claim 10, HOOG as modified by WACHAL teaches the future life capability is further based on one or more battery degradation characteristics or one or more specifications of the plurality of home energy storage system units (WACHAL, ¶ 0053-0055, 0068-0070, 0122, claim 9).
	Regarding claim 17, HOOG discloses the method as applied to claim 16 but fails to disclose predicting a future life capability of the first home energy storage system unit based on the derived unique usage pattern. WACHAL discloses predicting a future life capability of the first home energy storage system unit based on the derived unique usage pattern (¶ 0053-0055, 0068-0070, 0122, claim 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include predicting a future life capability in order to maximize the service life of the home energy storage system (WACHAL, ¶ 0060).
 	Regarding claim 18, HOOG discloses assessing an impact of the new feature on the future life capability of the first home energy storage system unit (¶ 0009-0010, 0037, 0044-0048, 0061).
 	Regarding claim 19, HOOG as modified by WACHAL teaches commanding installation of the new feature on the first home energy storage system unit when the impact of implementing the new feature is within the future life capability of the first home energy storage system unit (WACHAL, ¶ 0049-0055, 0068-0070, 0122, claim 9).
 	Regarding claim 20, HOOG as modified by WACHAL teaches commanding that the new feature not be implemented on a second home energy storage system unit of the plurality of home energy storage system units when the impact of implementing the new feature is not within a future life capability of the second home energy storage system unit (WACHAL, ¶ 0049-0055, 0068-0070, 0122, claim 9).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOOG as applied to claims 1-6, 8, 11-12, and 14-16 above, and further in view of FIFE (US 2017/0288455).
 	Regarding claim 13, HOOG discloses the system as applied to claim 12 but fails to disclose the new home energy storage feature is not implemented when an overall benefit of launching the new home energy storage feature will not outweigh any negative impact imposed on a future life capability. FIFE discloses the new home energy storage feature is not implemented when an overall benefit of launching the new home energy storage feature will not outweigh any negative impact imposed on a future life capability (¶ 0101, 0122, 0237). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the new home energy storage feature not implemented when an overall benefit would not outweigh any negative impact in order to optimize profit and/or reduce cost (FIFE, ¶ 0006, 0112, 0116).
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        December 6, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 6, 2022